                           I-'EDERAL DEFENDERS OF NY                            212 571 0392                         P.002


                                          USDCSDNY
                                          DOCUMENT
                                          ELECTRONICALLY FILED
  Federal Defenders                       DOC#:
                                                                                     Southern District
                                                                                  New York, NY 10007
  OF NEW YORK,. INC.                              ---.,......./''--;:i:;..i.~
                                                                                   fax: (212) 571·0092
                                          DATE FILED:
 David E. P:mon                                                                   1,1hr•n Dl1trh-1 1>//1.'"'' i1rt
  EX1!C111i111:   Di~ror                                                            Jcnni(cr L Brown
                                                                                     l\cr~)'·;,..c1,,,'I:!'


                                       December 30, 2019


BYECF&FAX
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
Fax: (212) 805-7942

Re:         United States v. Cruz
            19 Cr. 775 (AKH)

Dear Judge He1lerstein:

       I write with the consent of the Government to adjourn the conference in the above
captioned matter currently scheduled for January 3, 2020. I have been out of the office for an
extended period on bereavement leave and, as a result, need additional time to discuss with Mr.
Cruz his options going forward. This is the first such request.

      I respectfully request an adjournment of two weeks to January 17, 2020, if that date is
convenient with the Court.


                                                    Respectfully submitted,

                                                    Isl Amy Gallicchio

                                                    Amy Gallicchio
                                                    Assistant Federal Defender
                                                    (212) 417-8728

cc:         A USA Kedar Bhatia
